Citation Nr: 0510283	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
varicose veins of the left leg. 

2.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability. 

4.  Entitlement to special monthly compensation based on aid 
and attendance or on housebound status. 

5.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
low back disability, secondary to service-connected 
disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL 
Veteran 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


INTRODUCTION

The veteran served on active duty from December 1944 to April 
1946, and from June 1946 to April 1947. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).   

In January 2003, in writing, the veteran withdrew the claim 
of entitlement to service connection for prostate cancer.  
38 C.F.R. § 20.204(a) (2004).  

In March 2003, the veteran testified at a hearing before the 
Decision Review Officer at the RO.  A transcript of the 
hearing is in the record. 

In November 2004, the veteran failed to appear for a hearing 
before Board.  Without a request for postponement, the Board 
is proceeding as the though the request for the Board hearing 
had been withdrawn.  38 C.F.R. § 20.702(d) (2004).

The issue whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for a low back disability, secondary to 
service-connected disability, is remanded to the agency of 
original jurisdiction via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Varicose veins of the left leg are not manifested by 
persistent ulceration.  

2.  Varicose veins of the right leg are not manifested by 
persistent edema. 

3.  The service-connected disabilities, varicose veins of the 
lower extremities, have a combined rating of 60 percent and 
are considered as one disability for the purpose of meeting 
the percentage requirements for a total disability rating for 
compensation based on individual unemployability. 

4.  The veteran has a seventh grade education and he last 
worked in 1994. 

5.  The service-connected disabilities do not render the 
veteran unemployable. 

6.  The service-connected varicose veins do not render the 
veteran so helpless as to need regular aid and attendance in 
order to protect him from the hazards or dangers of his daily 
environment; and the veteran does not have a single 
disability rated as 100 percent disabling. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
varicose veins of the left leg are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
4.104, Diagnostic Code 7120 (2004).

2.  The criteria for a rating in excess of 20 percent for 
varicose veins of the right leg are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
4.104, Diagnostic Code 7120 (2004).

3.  The criteria for a total disability rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38  
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2004).

4.  The criteria for special monthly compensation based on 
the need for aid and attendance or on housebound status are 
not met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  It is codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159.  The 
VCAA amended VA's duties to notify and to assist a claimant 
in developing the information and evidence necessary to 
substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in his possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In November and December 2001, the veteran filed claims for 
increase, including a total disability rating for 
compensation based on individual unemployability (TDIU).  In 
a letter, dated in March 2002, addressing the VCAA, the RO 
provided the veteran pre-RO-adjudication notice specifically 
referring to the TDIU claim in the context of the evidence 
needed to substantiate the claim.  In August 2002, the RO 
adjudicated the claims, including the claim of entitlement to 
special monthly compensation based on aid and attendance or 
on housebound status. 

As for the content of the notice, the RO notified the veteran 
of the evidence needed to substantiate the TDIU claim, 
namely, evidence that he was unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  In general, the RO notified the 
veteran that VA would obtain VA records and any private 
medical records he authorized VA to obtain or he could submit 
the private medical records himself.  The veteran was given 
one year to submit the information or the additional 
evidence.  

By providing the criteria for rating varicose veins and for 
aid and attendance and housebound status in the statement of 
the case, issued in December 2002, the RO notified the 
veteran of the evidence needed to substantiate these claims.  
The statement of the case also included notice of 38 C.F.R. 
§ 3.159 with the provision that the claimant provide any 
evidence in his possession that pertains to a claim. 

In March 2003, the veteran addressed the issues at a hearing 
before the Decision Review Officer.  In April 2003, the RO 
provided additional VCAA notice as to the evidence needed to 
substantiate the claims for increase, that is, evidence of an 
increase in severity.  The veteran was given 30 days to 
submit the information or the additional evidence.  In April 
2003, the veteran indicated that he had no additional 
evidence to submit. 

The Board finds that the RO's preadjudicatory notice 
partially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and Pelegrini, supra, 
(preadjudicatory VCAA notice).  Any defect with regard to 
preadjudicatory notice as to the evidence needed to 
substantiate the claims for increase and special monthly 
compensation was subsequently cured with the issuance of the 
statement of the case and the additional VCAA notice in April 
2003. 

As for the time limit for submitting evidence, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has not identified and the 
record does not otherwise indicate the existence of any 
additional evidence to substantiate the claims.   

Historical Background

The service medical records show that, on entrance 
examination in June 1946 for the second period of service, 
mild varicose veins of the right leg were noted.  In January 
1947, the veteran was hospitalized for evaluation of varicose 
veins of the right leg. 

After service, the veteran filed his original application for 
VA disability compensation in 1955, claiming service 
connection for varicose veins.  In a May 1956 rating 
decision, the RO granted service connection for varicose 
veins and assigned a 10 percent rating under Diagnostic Code 
7120.  In a February 1967 decision, the Board denied 
retroactive payment of compensation from April 1956 to 
December 1965. 

The 10 percent rating, itself, remained in effect until an 
August 2000 rating decision which assigned a separate, 40 
percent rating for varicose veins of the left leg and a 
separate, 20 percent rating for the right leg, effective in 
April 1999.  The combined rating was 60 percent.  Varicose 
veins are the only service-connected disability.  

In the same rating decision, the RO granted the veteran 
nonservice-connected pension benefits.  Hypertensive 
cardiovascular disease was listed as the nonservice-connected 
disability. 

In an October 2001 rating decision, the RO denied an increase 
rating for varicose veins.  In its decision, the RO 
considered VA records from July to August 2001 and a July 
2001 report of VA examination.  After the veteran was 
notified of the adverse action and of his procedural and 
appellate rights, he did not appeal the October 2001 rating 
action.  The October 2001 rating decision became final and 
binding as to the conclusions based on the evidence in file 
at the time.  38 C.F.R. § 3.104(a) (2004). 

Current Claims 

The current claims for increase compensation were received at 
the RO in November and December 2001. 

VA records disclose that in December 2000 the veteran was 
seen for a physical evaluation.  History included 
hypertension, osteoarthritis, and varicose veins.  On 
physical examination the pertinent findings were pretibial 
edema and moderate varicose veins in the lower extremities.  
The varicose veins were not tender to touch.  The peripheral 
pulses were 2+/4 in the extremities.  The veteran's blood 
pressure medication was to be adjusted and compression 
stockings for varicose veins were prescribed to help with the 
appellant's discomfort.  

VA records disclose that in March 2001 the veteran complained 
of leg pain due to varicose veins.  Physical examination 
revealed no edema.  The pulses were good.  There were 
varicosities that were greater on the left than the right, 
and venous stasis changes on the left.  When he was seen 
later that month, he veteran complained of a left leg sore.  
No sore was found, but the skin was dry and scaling.  In 
April 2001, the veteran complained of left leg pain which he 
attributed to varicose veins.  He was referred to his primary 
care provider. 

In May 2001, the veteran was taking medication for leg pain.  
In November 2001, he complained of left leg pain.  It was 
noted that he was wearing the prescribed stockings and he was 
instructed to elevate his feet, when he was not walking. 

In his formal TDIU application, dated in April 2002, the 
veteran reported that he became too disabled to work and last 
worked in 1994 in a fish market, where he was self-employed.  
He indicated that he had completed the 7th grade. 

VA records disclose that in May 2002 the veteran complained 
of left leg pain.  The pertinent findings were no pitting 
edema, deep vein thrombosis, bleeding diathesis, swelling, or 
cyanosis.  There was some ambulatory impairment, but the 
veteran walked fine with a cane.  The veteran asked for 
domestic assistance because he was unable to clean his home. 

On VA examination in May 2002 for housebound status or the 
need for aid and attendance, the veteran complained that he 
could not live alone.  The examiner found that the veteran's 
physical limitations, including decrease circulation in the 
lower extremities and his inability to walk unassisted, were 
due to generalized weakness related to arthritis, 
hypertension, and coronary artery disease. 

On VA examination in July 2002 for evaluation of varicose 
veins, the veteran complained that he could not walk or work 
because of swelling in his legs.  He also complained of 
numbness in the lower extremities and a rash.  Physical 
examination revealed that the veteran was able to move all 
his extremities equally well.  His distal pulses were weak 
but present.  The examiner described the varicose veins of 
the left leg as moderately severe with two to three veins as 
long as 15 centimeters, with dilations up to one centimeter 
in diameter.  Some of these veins were somewhat warm and very 
mildly tender. There was trace edema and skin changes 
consistent with chronic venous stasis dermatitis.  There were 
no sores or ulcerations.  The examiner opined that varicose 
veins of the right leg were about one-fourth of the severity 
of the ones on the left leg.  The examiner expressed the 
opinion that with this type of problem alone individuals were 
usually able to walk and were employable.  The examiner 
stated that if the veteran was unable to work it was due to 
his generalized weakness.  It was opined that the veteran 
could perform some type of sedentary employment. 

VA records disclose that in August and December 2002 and in 
April 2003 the veteran was seen for left leg pain with 
swelling, limiting his ability to walk.  The pertinent 
finding was left leg edema without cyanosis, joint 
inflammation, deep vein thrombosis, or bleeding. 

In March 2003, the veteran testified that he last worked in 
1994 and he quit because of leg pain due to varicose veins.  
He stated that he could not stand long enough to work and he 
could not get around like he should.  He also stated that 
both legs hurt. 

In May 2003, the veteran's requested a motorized wheelchair 
to get around his home.  On functional assessment, it was 
noted that the veteran lived alone in a trailer.  There was 
complete range of motion of the lower extremities and limited 
motion of the upper extremities.  Muscle strength and tone in 
the lower extremities was 4 of 5 with pain to touch.  There 
was swelling in the left lower extremity and 
hyperpigmentation below the ankle.  The veteran was able to 
walk 45 feet before he stopped due to pain.  On activities of 
daily living, he was found to be dependent on others.  The 
request was subsequently denied because of the veteran's 
functional and environmental conditions made a power 
wheelchair useless. 

On VA examination in June 2003, the veteran was evaluated for 
lower back pain, radiating to the left leg, and left leg 
numbness.  The examiner reported that the veteran walked with 
a markedly slow gait. There was a severely limited range of 
motion of the back, tenderness along the lumbar spine and 
decreased sensation below the left knee.  The examiner 
reported that there were marked varicose veins with venous 
insufficiency changes that were greater on the left than the 
right.  The assessment was chronic discogenic low back pain 
with probable radiculopathy on the left side. 

VA records disclose that in August 2003 the veteran 
complained of back pain and that he constantly fell at night.  
He stated that he could barely dress or shave himself.  The 
pertinent finding was pain to touch over the lower back.  
Marked varicosities of the left leg were noted.  There was 
moderate stasis dermatitis of both feet.  The assessment with 
history of prostate cancer, low back pain, osteoarthritis, 
and marked varicosities of the left leg.  When he was seen in 
October 2003, the veteran stated that he had been recently 
hospitalized for "falling out" and he had been taken off 
his blood pressure medication because his blood pressure was 
getting too low.  Examination of the extremities revealed no 
edema.  There were moderate to marked varicosities of both 
lower extremities, which were greater on the left than the 
right. 

Private medical records disclose that in May 2000 the veteran 
complained of a swollen right knee.  History included 
drainage from the knee in 1994.  The assessment was 
arthritis.  In July 2003 the veteran complained of back pain.  
There was a five-year history of back pain, radiating to both 
legs.  Also in July 2003 the veteran had a syncopal episode, 
and CT scan of the head revealed cortical atrophy. In August 
2003, the veteran was evaluated for peripheral vascular 
disease.  An arterial study of the lower extremities revealed 
moderate small vessel disease.  A MRI revealed hypertropic 
changes consistent with degenerative disc disease.  It was 
noted that the veteran was unable to care for himself.  The 
diagnoses were failure to thrive and prostate cancer. 

VA records disclose that in May 2004 the veteran complained 
of lower extremity pain, which he attributed to varicose 
veins.  No lower extremity edema was found on examination.  
It was noted that the veteran lived alone.  The physician 
commented that the veteran was not taking his medication 
regularly and he was not sure how safe it was for the veteran 
to be by himself.  Later in May, the veteran was in a VA 
program for home health aid. 

In a July 2004 rating decision, the RO granted the veteran 
special monthly pension benefits because he was housebound.  
The veteran's nonservice-connected disabilities were listed 
as low back disability, prostate cancer, arthritis of the 
knees, coronary artery disease with dementia. 

Rating Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Each disability is to be viewed in relation to its history.  
38 C.F.R. § 4.1.  However, where an increase in the level of 
a service- connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating. 38 C.F.R. § 4.7.

Varicose Veins 

The veteran currently has a 40 percent rating for varicose 
veins of the left leg and a 20 percent rating for varicose 
veins of the right leg, which are rated under 38 C.F.R. § 
4.104, Diagnostic Code 7120.  That code provides a 60 percent 
rating for varicose veins with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  The criteria for a 40 rating are 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.

The evidence of record relevant to the current claims 
consists of VA and private medical records, covering the 
period from 2000 to 2004, and the veteran's testimony. 

As for a rating in excess of 40 percent for varicose veins of 
the left leg, the essential element of the criteria for a 60 
percent rating, which distinguishes it from the criteria of a 
40 percent rating, is persistent ulceration.  Reconciling the 
various reports into a consistent disability picture, the 
present disability is manifested by evidence of persistent 
edema and skin changes consistent with chronic venous stasis 
pigmentation.  Significantly, however, ulceration of the left 
leg has not been documented at any time.  In the absence of 
evidence of persistent ulceration, the current findings do 
not more nearly approximate or equate to the criteria for a 
60 percent rating.  As there is no factual basis for 
assigning a 60 percent rating for varicose veins of the left 
leg, the preponderance of the evidence is against the claim. 

As for the right leg, the essential elements of a 40 percent 
rating are persistent edema and stasis pigmentation or 
eczema.  While edema was noted in December 2000, it was not 
evident in March 2001, May 2003, August 2003, May 2004, or on 
VA examination in July 2002.  At the July 2002 VA examination 
the examiner found that the varicose veins of the right leg 
were about one-fourth of the severity of those of the left 
leg.  Without evidence of persistent edema, the current 
findings do not more nearly approximate or equate to the 
criteria for a 40 percent rating.  As there is no factual 
basis for assigning a 40 percent rating for varicose veins of 
the right leg, the preponderance of the evidence is against 
the claim.  

TDIU 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more.  For the purpose one 60 
percent disability, disabilities of both lower extremities 
will be considered as one disability. 38 C.F.R. § 4.16(a).

Service connection has been established only for varicose 
veins of both lower extremities with a combined rating of 60 
percent, which meets the percentage standards of 38 C.F.R. 
§ 4.16(a).  

The veteran is currently receiving nonservice-connected 
pension benefits to include special monthly pension for 
housebound status due nonservice-connected disabilities, 
including a low back disability, prostate cancer, arthritis 
of the knees, and coronary artery disease with dementia. 

The record shows that the veteran has a seventh grade 
education and he became too disabled to work in 1994. 

On the question unemployability, the veteran was examined by 
VA in July 2002.  The examiner expressed the opinion that 
individuals with varicose veins, like the veteran, were 
usually able to walk and are employable.  The examiner stated 
that if the veteran was unable to work it was due to his 
generalized weakness, a condition that is not associated with 
the service-connected varicose veins.  

As for the veteran's testimony that he cannot stand long 
enough to work because of pain he attributes to service-
connected varicose veins, while the appellant is competent to 
describe pain, he is not competent to attribute the pain to 
varicose veins, which is a medical question and only 
competent medical evidence can substantiate the claim.  
Moreover, there is medical evidence that there are other 
causes of pain in the lower extremities, including radiating 
pain into the left leg from the nonservice-connected back 
disability, arthritis of the right knee, and peripheral 
vascular disease, which are also nonservice-connected 
disabilities. 

As the Board can only consider independent medical evidence 
to support its findings, and as there is no other evidence 
addressing unemployability, the Board finds that the opinion 
of the VA examiner that the veteran is unable to work due to 
generalized weakness is persuasive and uncontroverted, and 
concludes that the preponderance of the evidence is against 
the claim that the appellant is unemployable because of his 
service-connected varicose veins.  

Special Monthly Compensation 
Aid and Attendance 

A veteran who, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
one hand and one foot, or is blind in both eyes, with 5/200 
visual acuity or less, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance under 
criteria set forth in 38 C.F.R. § 3.352(a) shall receive 
additional monthly compensation.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b). 

Under the provisions of 38 C.F.R. § 3.352(a), the following 
will be considered in determining the need for regular aid 
and attendance due to service connected disorders: the 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself through loss of 
coordination of the upper extremities; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  An individual who is bedridden meets the 
criteria for aid and attendance.  The regulation provides 
that being "bedridden" means that the condition which, 
through its essential character, actually requires that the 
claimant remain in bed. 

The evidence does not suggest, nor has it been argued, that 
the veteran has anatomical loss or loss of use of both feet 
or that the appellant is bedridden because of service-
connected varicose veins.  The veteran does not have any 
special prosthetic or orthopedic appliances because of 
service-connected varicose veins, and there is no service-
connected eye or upper extremity disability.  Moreover, there 
is no evidence that the service-connected varicose veins 
impair the veteran's ability to dress or undress, to feed 
himself, to keep himself ordinarily clean and presentable, or 
to attend to the wants of nature, which activities are 
primarily accomplished with the upper extremities. 

The only remaining criteria for aid and attendance is 
physical incapacity that requires assistance on a regular 
basis to protect the veteran from the hazards or dangers 
incident to his daily environment.  In this regard, on VA 
examination in May 2002, the veteran complained that he could 
not live alone.  The examiner found that the veteran's 
physical limitations, including decrease circulation in the 
lower extremities and his inability to walk unassisted, were 
due to generalized weakness related to arthritis, 
hypertension, and coronary artery disease.  None of the 
listed disabilities are service-connected. 

Based upon the above, the Board concludes that the veteran 
does not require aid and attendance due to service-connected 
disabilities in order to protect himself from hazards or 
dangers incident to his daily environment.  

The benefit sought on appeal is denied.

Housebound  

Since the veteran does not qualify for aid and attendance, 
increased compensation may be payable if the veteran has a 
single permanent disability rated 100 percent disabling, and 
has either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
is permanently housebound by reason of service-connected 
disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d) (2003).

As the veteran does not have a qualifying, single, permanent 
service-connected disability, which is rated 100 percent 
disabling, he does not met the criteria for housebound 
status. 


ORDER

A rating in excess of 40 percent of varicose veins of the 
left leg is denied. 

A rating in excess of 20 percent of varicose veins of the 
right leg is denied.

A total disability rating for compensation based on 
individual unemployability is denied. 

Special monthly compensation based on aid and attendance or 
on housebound status is denied. 


REMAND

In a February 2004 rating decision, the RO denied the claim 
of service connection for a low back disability, secondary to 
service-connected disability, after reopening the claim on 
the basis of new and material evidence.  In a statement, 
submitted in February 2004, the veteran expressed 
disagreement with the RO's decision.  

Since a statement of the case has not been prepared, this 
issue is remanded to the agency of original jurisdiction for 
the following action.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Prepare a statement of the case on the 
issue of entitlement to service 
connection for a low back disability, 
secondary to service-connected 
disability, including the law and 
regulations, pertaining to finality of a 
rating decision and the regulatory 
definition of new and material evidence.  
Notify the veteran that in order to 
continue the appeal of this issue, he 
must timely file a substantive appeal 
after the issuance of the statement of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


_____________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


